             Case 4:20-cv-03516-DMR Document 4 Filed 05/26/20 Page 1 of 2




                                                                                            FILED
                         UNITED STATES DISTRICT COURT                                         May 26 2020

                         NORTHERN DISTRICT OF CALIFORNIA                                    SUSANY. SOONG
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                OAKLAND


                    NOTICE OF ASSIGNMENT OF PRISONER CASE
                TO A UNITED STATES MAGISTRATE JUDGE FOR TRIAL
       Pursuant to General Order 44, the Assignment Plan of the United States District Court for
the Northern District of California, this case has been assigned to a Magistrate Judge.

        Pursuant to 28 U.S.C. § 636(c), with written consent of all parties, a magistrate judge
may conduct all proceedings in a case, including all pretrial and trial proceedings, entry of
judgment and post-trial motions. Appeal will be directly to the United States Court of Appeals
for the Ninth Circuit.

       Attached is a form to complete to indicate whether you consent to proceed before a
magistrate judge or decline to proceed before a magistrate judge. You are free to withhold
consent without adverse consequences. If you decline, the case will be reassigned to a district
judge.

        If you are the plaintiff/petitioner in this case, you must file your consent/declination form
within 14 days of receipt of this notice. If you are the defendant/respondent, you must file your
consent/declination form within 28 days of receipt of service unless this case was removed to
this court. In removals, all parties must file a consent/declination form within 14 days of receipt
of this notice.




Rev. 03-20
                                            Case 4:20-cv-03516-DMR Document 4 Filed 05/26/20 Page 2 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW D. MULLER,                                Case No. 20-cv-03516-DMR
                                   8                      Plaintiff,                       CONSENT OR DECLINATION
                                                                                           TO MAGISTRATE JUDGE
                                   9                v.                                     JURISDICTION
                                  10     ALAMEDA COUNTY,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you choose
                                  13   to consent or decline magistrate judge jurisdiction in this matter. Sign this form below your
                                       selection.
                                  14

                                  15            ☐        Consent to Magistrate Judge Jurisdiction

                                  16           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  17   entry of final judgment.
                                  18            OR

                                  19            ☐        Decline Magistrate Judge Jurisdiction

                                  20          In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case, including trial and entry of final
                                  21   judgment.
                                  22

                                  23

                                  24    DATE:                                               NAME:

                                  25    AT:
                                                    (Write place where signed.)             Signature
                                  26
                                  27

                                  28
                                       Rev. 03-20
